DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  For the initial occurrence of a term, abbreviations should be avoided to avoid confusion.   
Claim 1 recites: “…d) a COS and/or CS2 hydrolysis reactor…”  The correct terms should be carbonyl sulfide (COS) and carbonyl disulfide (CS2), respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill, E. (US Pat. No. 3,989,811, hereinafter Hill) in view of Bratzler et al. (US Pat. No. 3,966,875, hereinafter Bratzler).
In regards to Claim 1, Hill discloses a sulfur recovery facility comprising: 
an acid gas removal unit comprising an absorber (#2) and a low pressure (LP) regenerator (#6), wherein the absorber (#2) is configured for operating at high pressure (HP), medium pressure (MP), or low pressure (LP) (see figure below and column 4, lines 51-67 and column 5, lines 5-10; Hill discloses wherein the absorber (#2) operates at 1200psig (82barg) and the regenerator operates at 10psig (0.70barg).), 
an acid gas enrichment and/or tail gas treatment unit comprising a low pressure/very low pressure (LP/LLP) absorber (#15) and an LP regenerator (#18) (see figure below and column 5, lines 29-45; Hill discloses wherein the absorber (#15) operates at 7psig (0.48barg) and the regenerator (#18) is operated much in the same fashion of regenerator (#6), which is at 10psig (0.70barg).); 
a sulfur recovery unit (Clause Unit for recovery of sulfur) (see figure below and column 5, lines 51-55); and 
a carbonyl sulfide (COS) and/or carbonyl disulfide (CS2) hydrolysis reactor (see column 4, lines 51-61); wherein the COS and/or CS2 hydrolysis reactor is:
in the acid gas removal unit at the top of the absorber of the acid gas removal unit or between the bottom of the absorber of the acid gas removal unit and the LP regenerator of the acid gas removal unit; or 
(ii) in the acid gas enrichment and/or tail gas treatment unit between the bottom of the absorber of the acid gas enrichment and/or tail gas treatment unit and the LP regenerator of the acid gas enrichment and/or tail gas treatment unit.
(see figure and column 4, lines 51-61; Hill discloses wherein the absorption column (#2) contains an absorbent liquid and the absorption column having operating conditions (temperature and pressure) such that virtually all H2S, CO2 and COS is absorbed and under these conditions, the COS is rapidly absorbed and the bulk of it is hydrolyzed to CO2 and H2S.  The CO2 and H2S formed are absorbed immediately, and purified or “sweet” gas leaves absorption column (#2) through line (#3).  Therefore, it is considered reasonably obvious, absent evidence to the contrary, that a COS and/or CS2 hydrolysis reactor is integrated into the absorption column, and since the acid gases as first absorbed and then hydrolyzed, it is considered reasonably obvious that the COS and/or 2 hydrolysis reactor is located between the bottom of the absorber of the acid gas removal unit and the LP regenerator of the acid gas removal unit, as claimed by the applicant, and hence, encompassing the alternative limitation of (i)).

    PNG
    media_image1.png
    507
    791
    media_image1.png
    Greyscale

Examiner notes that Hill discloses on column 5, lines 5-10 that: “Pressure is maintained in the stripping column at about 10 psig.  As will be apparent to those skilled in the art, temperatures and pressures may be adjusted to provide the appropriate concentration of H2S and CO2 in the lean absorbent returned to column #2 to provide the degree of stripping desired.”  In view of this, although Hills discloses that both regenerators (#6 and #18) are operated at 10p.s.i.g (0.70bar), which is considered LLP according to instant specification, adjusting the pressure in the regenerator to an optimum value, such as for having the regenerators operating a low pressure (LP), as claimed by the applicant, is considered a result effective variable in order to provide the appropriate 2S and CO2 in the lean absorbent returned to the absorption columns (#2 and #15), respectively, and it has been held that the optimization of a result effective variable is considered prima facie obvious.  See MPEP 2144.05. 
Hill discloses the absorption column (#2) and the COS and/or CS2 hydrolysis reactor as being in a single integrated reactor, but fails to disclose wherein the COS and/or CS2 hydrolysis reactor is a separate reactor and is located in the acid gas removal unit at the top of the absorber of the acid gas removal unit.
However, Bratzler teaches a process and plant for the removal of sulfur-containing compounds from a gas stream.  The plant comprises at least a reaction tower for the hydrolysis of COS (#1) and a succeeding absorption tower (#2) and a regeneration tower (#4) associated therewith (see figure 2 and column 5, lines 30-33).  This is considered equivalent to wherein the COS hydrolysis reactor is a separate reactor and is located at the top of the absorber, i.e. prior to the absorber.  
It would have been obvious by one of ordinary skill in the art at the time of the applicant’s invention to modify the sulfur recovery facility as disclosed by Hill by having the COS and/or CS2 hydrolysis reactor to be located at the top of the acid gas removal unit, as claimed by the applicant, with a reasonable expectation of success, as Bratzler teaches a process and plant for the removal of sulfur-containing compounds from a gas stream, wherein the plant comprises at least a reaction tower for the hydrolysis of COS, a succeeding absorption tower and a regeneration tower associated therewith, wherein the COS hydrolysis reaction tower is separate as is located on top of the absorption tower, i.e. prior to the absorption tower, for completely and efficiently converting COS to H2S and 2 in an economical manner, and hence, remove sulfur-containing compounds from the gas stream (see column 3, lines 18-22, column 5, lines 30-33 and column 6, lines 26-32).
Claims 2-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill in view of Bratzler and further in view of Van Grinsven et al. (US Pat. Pub. No. 2006/0272502, hereinafter Grinsven).
In regards to Claim 2, Hill, in view of Bratzler, discloses the sulfur recovery facility as recited in claim 1, but fails to disclose wherein the hydrolysis reactor comprises a catalyst suitable for hydrolyzing carbonyl sulfide (COS) and carbonyl disulfide (C2S).
However, Grinsven teaches a process and system for removing carbonyl sulfide (COS) and/or carbon disulfide (CS2) from a sour gas stream, wherein the system comprises a reactor (#2) which receives a sour gas stream comprising COS and/or CS2 for hydrolyzing COS and/or CS2 in the presence of a hydrolysis catalyst and water. Suitable hydrolysis catalysts are known in the art and include titanium-based catalysts and/or chromium-based catalysts (see figure and paragraphs [0014], [0027]-[0028], [0032] and [0035]-[0036]).
It would have been obvious by one of ordinary skill in the art at the time of the applicant’s invention to modify the sulfur recover facility as disclosed by Hill, in view of Bratzler, by substituting a known hydrolysis catalyst for another known hydrolysis catalyst, such as wherein the hydrolysis reactor comprises a catalyst suitable for hydrolyzing carbonyl sulfide (COS) and carbonyl disulfide (C2S), as claimed by the applicant, with a reasonable expectation of success, as Grinsven teaches a process and system for removing carbonyl sulfide (COS) and/or carbon disulfide (CS2) from a sour gas stream, wherein the system comprises a reactor (#2) which receives a sour gas stream 2 for hydrolyzing COS and/or CS2 in the presence of a hydrolysis catalyst and water. Suitable hydrolysis catalysts are known in the art and include titanium-based catalysts and/or chromium-based catalysts, thereby efficiently removing COS and/or CS2 from gas streams (see figure and paragraphs [0014], [0027]-[0028], [0032] and [0035]-[0036]).
In regards to Claim 3, Hill discloses wherein the sulfur recovery facility comprises the acid gas enrichment unit, the regenerator (#6) of the acid gas removal unit has an outlet (#10) for a gas connected to an inlet of the acid gas enrichment unit, and the acid gas enrichment unit has an outlet (#19) for gas connected with an inlet of the sulfur recovery unit (Claus unit for sulfur recovery).

    PNG
    media_image1.png
    507
    791
    media_image1.png
    Greyscale

In regards to Claim 4, Hill discloses wherein the hydrolysis reactor is filled with absorption liquid (see figure and column 4, lines 51-61; Hill discloses wherein the 2S, CO2 and COS is absorbed and under these conditions, the COS is rapidly absorbed and the bulk of it is hydrolyzed to CO2 and H2S, i.e. hydrolysis reactor.  Since the absorption column and the hydrolysis reactor are integrated into a single reactor, it is considered obvious that the hydrolysis reaction is filled with absorption liquid.).
In regards to Claims 5-6, Hill discloses wherein said acid gas removal unit comprises a HP absorber (#2) having an inlet for sour gas (#1), an outlet for treated sweet gas (#3), and an outlet for absorption liquid connected to an inlet of said hydrolysis reactor, wherein the hydrolysis reactor has an outlet for liquid connected to an inlet (#4) of said regenerator (#6), wherein the regenerator (#6) has an outlet (#8) for liquid connected with an inlet for liquid of said HP absorber (#2), and wherein said regenerator (#6) further has an outlet (#10) for gas connected to an inlet of said acid gas enrichment unit (see figure below and column 4, lines 51-67; Hill discloses wherein the absorber (#2) operates at 1200psig (82barg), i.e. HP absorber. Hill further discloses wherein the absorption column (#2) contains an absorbent liquid and the absorption column having operating conditions (temperature and pressure) such that virtually all H2S, CO2 and COS is absorbed and under these conditions, the COS is rapidly absorbed and the bulk of it is hydrolyzed to CO2 and H2S.  The CO2 and H2S formed are absorbed immediately, and purified or “sweet” gas leaves absorption column (#2) through line (#3).  Therefore, it is considered reasonably obvious, absent evidence to the contrary, that a COS and/or CS2 hydrolysis reactor is integrated into the absorption column, and since the acid gases as first absorbed and then hydrolyzed, it is considered reasonably obvious that the COS 2 hydrolysis reactor is located between the bottom of the absorber and the LP regenerator, and hence, it is reasonably expected, absent evidence to the contrary, that the hydrolysis reactor within the absorption column reasonably has an outlet for liquid connected to an inlet of said regenerator (#4) as claimed by the applicant.).

    PNG
    media_image1.png
    507
    791
    media_image1.png
    Greyscale

	Hill fails to disclose wherein the hydrolysis reactor comprises a catalyst, wherein said catalyst in said hydrolysis reactor is a transition metal or a salt of a transition metal.
However, Grinsven teaches a process and system for removing carbonyl sulfide (COS) and/or carbon disulfide (CS2) from a sour gas stream, wherein the system comprises a reactor (#2) which receives a sour gas stream comprising COS and/or CS2 for hydrolyzing COS and/or CS2 in the presence of a hydrolysis catalyst and water. Suitable hydrolysis catalysts are known in the art and include titanium-based catalysts 
It would have been obvious by one of ordinary skill in the art at the time of the applicant’s invention to modify the sulfur recover facility as disclosed by Hill, in view of Bratzler, by substituting a known hydrolysis catalyst for another known hydrolysis catalyst, such as wherein said catalyst in said hydrolysis reactor is a transition metal or a salt of a transition metal, as claimed by the applicant, with a reasonable expectation of success, as Grinsven teaches a process and system for removing carbonyl sulfide (COS) and/or carbon disulfide (CS2) from a sour gas stream, wherein the system comprises a reactor (#2) which receives a sour gas stream comprising COS and/or CS2 for hydrolyzing COS and/or CS2 in the presence of a hydrolysis catalyst and water. Suitable hydrolysis catalysts are known in the art and include titanium-based catalysts and/or chromium-based catalysts, thereby efficiently removing COS and/or CS2 from gas streams (see figure and paragraphs [0014], [0027]-[0028], [0032] and [0035]-[0036]).
In regards to Claims 7-8, Hill, in view of Bratzler and Grinsven, disclose the sulfur recovery facility as recited in claim 4.  The limitations as recited in claims 7-8 does not further limit the scope of the alternative directed to (i) which Hill, as modified above, has disclosed.  Therefore, in view of this, Hill, as modified above, encompasses the claimed invention. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.